EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10 November 2021 is acknowledged and entered.  Following the amendment, claims 10-12, 14-16, 19 and 20 are canceled.    
Applicant’s supplemental amendment filed on 10 December 2021 is acknowledged and entered.  Following the amendment, claims 8, 22 and 25 are canceled, and claims 1, 5, 9, 18, 23 and 24 are amended. 
Applicant’s supplemental amendment filed on 23 December 2021 is acknowledged and entered.  Following the amendment, claims 5, 18 and 23 are canceled, and claims 1, 9 and 24 are amended.    
Currently, claims 1, 2, 9, 21 and 24 are pending.   

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given by Aubrey Y. Chen on 11 January 2022.
The application has been amended as follows: 
Claims 9, 21 and 24 have been canceled.
Claim 1: 2nd line from the bottom, -- and a treatment for inflammation -- has been added after “D3 supplementation".

Conclusion:
Claims 1 and 2 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
1/12/22